DETAILED ACTION
Claims 1-20 are pending. Claims dated 05/18/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objection to the claims: Applicant has amended the claims to overcome the previously set forth objections. Accordingly, the Examiner has withdrawn the previously set forth objections to the claims. 

Regarding the interpretation to the claims under 35 U.S.C. § 112(f):
As Applicant has not argued the claim interpretation(s) under 35 U.S.C. § 112(f), the Examiner maintains the claim interpretation(s) under 35 U.S.C. § 112(f) that was applied in the Non-Final Rejection dated 04/20/2022.

Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 112(b): Applicant has amended the claim(s), but the amendment to claim 5 does not overcome the previously set forth 35 U.S.C. § 112(b) rejection of claim 5. The Examiner maintains the rejection of claim 5 (see reasons in 35 U.S.C. § 112(b) section below).

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the thrust of Applicant’s arguments pertains to limitations that were not present in the claims examined in the non-final rejection dated 04/20/2022, and these limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, claim 5 contains the trademarks/trade names: LoRa® and WiFi®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark(s)/trade name(s), LoRa® and/or WiFi® is/are used to identify/describe the positioning technology and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20170121019 A1), in view of Takida (US 20080229531 A1), in view of Ray (“Introducing OpenGarage: an Open-Source WiFi Garage Door Opener” – see also YouTube video introduction that is linked on page: https://youtu.be/HpwEa_48-Cw) and herein after will be referred to as Shin, Takida, and Ray.

Regarding claim 1, Shin teaches a method implemented by at least one unmanned aerial vehicle for providing a cleaning service for a vehicle, comprising ([0002] The present invention relates to a drone-type smart car wash robot…): 
cleaning the vehicle, comprising: a washing process, comprising: flying according to a first path ([0002] a drone-type smart car wash robot which may detect dirty state information and shape information of a vehicle while flying around the vehicle in an unmanned manner, and then allow intelligent and automatic car wash to be performed while flying according to a flight path…); 
and washing the vehicle using a washing module while flying according to the first path based on the 3D shape data of the vehicle ([0002] …and a car wash operation control signal which are calculated in a customized manner in response to the dirty state information and the shape information, so that the car wash may be often simply and easily performed while constraints of time and place for car wash are minimized, and it may be ensured that only dirty areas of a reference value or more are washed, thereby reducing car wash costs and increasing car wash efficiency; [0007] and automatically perform car wash according to the car wash operation control signal calculated in the customized manner; [0011] Here, the vehicle scanning module may include a three-dimensional (3D) scanner that performs 3D scanning on the vehicle to be washed and transmits vehicle scan information to the controller).  
Shin does not explicitly teach: before the cleaning: identifying a region of a door and/or window based on 3D shape data of the vehicle, and checking whether the door and/or window of the vehicle is closed using a distance sensor disposed on the unmanned aerial vehicle.
However, Takida teaches a robot that, before the cleaning, identifies a region of a door and/or window based on 3D shape data of the vehicle, and checks whether the door and/or window of the vehicle is closed using a 0013] The state of the outside of the vehicle 7 is analyzed based on the vehicle image data to determine whether a window or a sun roof provided to a roof is open; [0012] The vehicle image data is analyzed as three dimensional data using the silhouette method by the main control device of the automatic vehicle washing apparatus 102; [0050] camera 150, 153, 157, and 159)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Shin to incorporate the teachings of Takida to include before the cleaning: identifying a region of a door and/or window based on 3D shape data of the vehicle, and checking whether the door and/or window of the vehicle is closed, because doing so prevents water from entering the vehicle during cleaning. 
Shin, in view of Takida does not explicitly teach that the sensor checking whether the door and/or window of the vehicle is closed is a distance sensor. 
However, the usage of distance sensors and their function to check distance values of any object including doors and windows, and determining based on at least distance if the object is closed or open are well known in the art, and it would have been prima facie obvious to substitute one known element, in this case, the sensor in Takida that checks whether the door and/or window of the vehicle is closed, for the other, in this case, a distance sensor that checks whether the door and/or window of the vehicle is closed. The simple substitution of one type of sensor for another sensor would still cause the predictable result of checking whether the door and/or window of the vehicle is closed.
As supporting evidence, Ray discloses a distance sensor (an ultrasonic distance sensor HC-SR04) that checks whether a door and/or window is closed (see linked Ray video introduction – shows an ultrasonic sensor facing the door several inches away and from time interval 2:35 to 2:52 Ray discloses that if the distance reading is high that means the door is open, and if the distance reading is small that means the door is closed – see also Ray Figures below).

    PNG
    media_image1.png
    718
    1280
    media_image1.png
    Greyscale

[Ray Fig. 1: distance sensor reading is low, and door is closed]


    PNG
    media_image2.png
    719
    1279
    media_image2.png
    Greyscale

[Ray Fig. 2: distance sensor reading is high, and door is open]

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Takida’s sensor checking whether the door and/or window of the vehicle is closed to substitute Ray’s distance sensor checking whether the door and/or window is closed because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of Ray’s distance sensor for Takida’s sensor would have had the predictable result of still checking whether the door and/or window of the vehicle is closed.

Regarding claim 2, Shin, as modified (see rejection of claim 1) teaches the method of claim 1. 
Shin also teaches wherein the first path: is further calculated based on the 3D shape data; or is further received from a device that calculates the first path based on the 3D shape data ([0046] The flight path calculation algorithm 42 is an algorithm that calculates a flight path for performing car wash of the aircraft module 10 corresponding to the shape information and dirty state information of the vehicle to be washed. The flight path for performing car wash may be calculated by applying the shape of the vehicle to be washed, a position of the dirty portion, and a dirty state degree value to a path generation algorithm, and as the path generation algorithm, a neural network algorithm, a genetic algorithm, a fuzzy algorithm, and the like may be applied).

Regarding claim 6, Shin teaches the method of claim 1.
Shin also teaches further comprising: before the cleaning: detecting a dirty level and/or a dirt distribution of the vehicle; and determine a scheme for the cleaning according to the dirty level and/or the detected dirt distribution ([0002] a drone-type smart car wash robot which may detect dirty state information and shape information of a vehicle while flying around the vehicle in an unmanned manner, and then allow intelligent and automatic car wash to be performed while flying according to a flight path and a car wash operation control signal which are calculated in a customized manner in response to the dirty state information…; [0013] calculates a car wash operation control signal corresponding to the dirty state information of the vehicle to be washed).

Regarding claim 7, Shin teaches the method of claim 1.
Shin does not explicitly teach further comprising: before the cleaning: if the door and/or the window is not closed, sending a notification to a user and waiting the door and/or the window to be closed; or controlling the door and/or the window to be closed.  
However, Takida also teaches a robot that, before the cleaning, if the door and/or the window is not closed, sending a notification to a user and waiting the door and/or the window to be closed; or controlling the door and/or the window to be closed ([0013] The state of the outside of the vehicle 7 is analyzed based on the vehicle image data to determine whether a window or a sun roof provided to a roof is open. When it is determined that the window or the sun roof is open, it is informed by voice through a speaker provided to the vehicle washing station that the window should be closed and it is confirmed that the vehicle is in a state in which the cleaning process may be performed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Shin to incorporate the teachings of Takida to include before the cleaning: if the door and/or the window is not closed, sending a notification to a user and waiting the door and/or the window to be closed; or controlling the door and/or the window to be closed, because doing so prevents water from entering the vehicle during cleaning.

Regarding claim 14, Shin teaches an unmanned aerial vehicle for providing a cleaning service for a vehicle, comprising: a main body; an aircraft module configured to fly according to a first path ([0002] a drone-type smart car wash robot which may detect dirty state information and shape information of a vehicle while flying around the vehicle in an unmanned manner, and then allow intelligent and automatic car wash to be performed while flying according to a flight path…); 
a washing module removably attached to the main body and configured to wash the vehicle while flying according to the first path; and a calculating module configured to calculate the first path based on 3D shape data of the vehicle ([0002] and a car wash operation control signal which are calculated in a customized manner in response to the dirty state information and the shape information, so that the car wash may be often simply and easily performed while constraints of time and place for car wash are minimized, and it may be ensured that only dirty areas of a reference value or more are washed, thereby reducing car wash costs and increasing car wash efficiency; [0007] and automatically perform car wash according to the car wash operation control signal calculated in the customized manner; [0011] Here, the vehicle scanning module may include a three-dimensional (3D) scanner that performs 3D scanning on the vehicle to be washed and transmits vehicle scan information to the controller).
Shin does not explicitly teach: a checking and notifying module configured to: identify a region of a door and/or window based on 3D shape data of the vehicle, and check whether the door and/or window of the vehicle is closed using a distance sensor disposed on the unmanned aerial vehicle.
However, Takida teaches a robot that has a checking and notifying module configured to (Fig. 1 main controller 102): identify a region of a door and/or window based on 3D shape data of the vehicle, and check whether the door and/or window of the vehicle is closed using a 0013] The state of the outside of the vehicle 7 is analyzed based on the vehicle image data to determine whether a window or a sun roof provided to a roof is open; [0012] The vehicle image data is analyzed as three dimensional data using the silhouette method by the main control device of the automatic vehicle washing apparatus 102; [0050] camera 150, 153, 157, and 159)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Shin to incorporate the teachings of Takida to include identifying a region of a door and/or window based on 3D shape data of the vehicle, and checking whether the door and/or window of the vehicle is closed, because doing so prevents water from entering the vehicle during cleaning. 
Shin, in view of Takida does not explicitly teach that the sensor checking whether the door and/or window of the vehicle is closed is a distance sensor. 
However, the usage of distance sensors and their function to check distance values of any object including doors and windows, and determining based on at least distance if the object is closed or open are well known in the art, and it would have been prima facie obvious to substitute one known element, in this case, the sensor in Takida that checks whether the door and/or window of the vehicle is closed, for the other, in this case, a distance sensor that checks whether the door and/or window of the vehicle is closed. The simple substitution of one type of sensor for another sensor would still cause the predictable result of checking whether the door and/or window of the vehicle is closed.
As supporting evidence, Ray discloses a distance sensor (an ultrasonic distance sensor HC-SR04) that checks whether a door and/or window is closed (see also linked Ray video introduction – shows an ultrasonic sensor facing the door several inches away and from time 2:35-2:52 Ray discloses that if the distance reading is high that means the door is open, and if the distance reading is small that means the door is closed – see also Ray Figures cited above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Takida’s sensor checking whether the door and/or window of the vehicle is closed to substitute Ray’s distance sensor checking whether the door and/or window is closed because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of Ray’s distance sensor for Takida’s sensor would have had the predictable result of still checking whether the door and/or window of the vehicle is closed.
  
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Takida, in view of Ray, in further view of Alduaiji et al. (US 20170129602 A1) and herein after will be referred to as Alduaiji.

Regarding claim 3, Shin, as modified, teaches the method of claim 1.
Shin, as modified, does not explicitly teach further comprising: before the cleaning: resting in a compartment of the vehicle or another vehicle; and flying out of the compartment when a preset condition is satisfied.  
However, Alduaiji teaches further comprising: before the cleaning: resting in a compartment of the vehicle or another vehicle ([0043] FIG. 5 shows additional detail of station 40, which is one of stations 11. Station 40 includes, for example, launch areas for launching and receiving robots, housing, and preparing places for robots and extension. Stations can be portable and located on vehicles such as, but not limited to, trucks or boats. Also, stations can be based at a stationary location such as a building. Stations are divided into sections as is illustrated by FIG. 5; Fig. 5 section 41 is a robot compartment for storing robots); 
and flying out of the compartment when a preset condition is satisfied (Fig. 26 robot receives a command for cleaning service and in response prepares and launches).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Shin to incorporate the teachings of Alduaiji to include further comprising: before the cleaning: resting in a compartment of the vehicle or another vehicle; and flying out of the compartment when a preset condition is satisfied, because doing so provides a safe a protective area for the robots to be stored when not in immediate use.

Regarding claim 8, Shin, as modified, teaches the method of claim 1.
Shin also teaches flying according to a second path ([0009] car wash may be performed again when a dirty state value calculated from the state information of the portion to be washed is a dirty state reference value or more, and therefore car wash may be performed precisely and cleanly; Examiner Note: Shin discloses above that the vehicle washing procedure may be performed more than once).
Shin, as modified, does not explicitly teach wherein the cleaning further comprises a pre-washing process before the washing process, wherein the pre-washing process comprises: detecting an object on the vehicle that needs to be removed before the washing process; flying according to a second path; and removing the object using a pre-washing module while flying according to the second path.  
However, Alduaiji teaches wherein the cleaning further comprises a pre-washing process before the washing process, wherein the pre-washing process comprises: detecting an object on the vehicle that needs to be removed before the washing process; and removing the object using a pre-washing module (Fig. 36 removes leaves and other debris, starts using vacuum. In this step, the drone uses a camera and lights at night or when there is unclear vision to detect objects).
A vehicle pre-wash procedure before a vehicle wash is common knowledge, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the flight path taught by modified Shin to incorporate the teachings of Alduaiji to include wherein the cleaning further comprises a pre-washing process before the washing process, wherein the pre-washing process comprises: detecting an object on the vehicle that needs to be removed before the washing process; flying according to a second path; and removing the object using a pre-washing module while flying according to the second path, because doing so improves cleaning as removing any debris before a car wash helps keep potential scratches and abrasions to a minimum. 

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Takida, in view of Ray, in further view of Azaiz (US 20170349278 A1) and herein after will be referred to as Azaiz.

Regarding claim 4, Shin, as modified, teaches the method of claim 1. 
Shin, as modified, does not explicitly teach further comprising: before the cleaning: arriving at a vicinity of the vehicle based on positioning the unmanned aerial vehicle itself and the vehicle and/or identifying the vehicle based on the 3D shape data.  
However, Azaiz teaches further comprising: before the cleaning: arriving at a vicinity of an object based on positioning the unmanned aerial vehicle itself and an object (Fig. 2 takeoff, measure distance, object present, descend according to distance measured)
and/or identifying the object based on the 3D shape data ([0008] The sensing of geometric information, for example three-dimensional information, enables alignment in both the horizontal plane and the vertical plane, therefore translationally with respect to the object, in addition to rotationally with respect to the object; [0043] In the process, the sensor system makes it possible to determine all necessary information, such as the dimensions of an object and/or its relative position, and to calculate an efficient and thus energy-saving flight route).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Shin to incorporate the teachings of Azaiz to include further comprising: before the cleaning: arriving at a vicinity of the vehicle based on positioning the unmanned aerial vehicle itself and the vehicle and/or identifying the vehicle based on the 3D shape data, because doing so enables the UAV to align with the object, and calculate an efficient and energy-saving flight route (Azaiz [0008] and [0043]).

Regarding claim 16, Shin, as modified, teaches the unmanned aerial vehicle of claim 14.
Shin, as modified, does not explicitly teach further comprising: a distance sensor configured to sense the distance between the vehicle and the unmanned aerial vehicle.  
However, Azaiz teaches further comprising: a distance sensor configured to sense the distance between the vehicle and the unmanned aerial vehicle ([0078] By means of the sensor system, the flying body senses its environment in order to align the flying body or the attached cleaning apparatus with respect to the surface of the object to be cleaned. ([0079] For doing so, the cleaning apparatus is equipped with two distance sensors such as ultrasonic sensors. These measure the distance from the flying body and its cleaning apparatus to an object, and they are oriented towards the ground; [0028] The alignment and/or positioning of the flying body is also of importance when the effectors are not to act on the surface of an object in an unintended manner… it makes sense after overflying the solar panels or mirror following or during the cleaning process to maintain a large distance from the panels in order not to kick up the surrounding dust and thus dirty the surface once again)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Shin to incorporate Azaiz to include further comprising: a distance sensor configured to sense the distance between the vehicle and the unmanned aerial vehicle, because doing so enables the UAV to align itself or the attached cleaning apparatus with respect to the surface of the vehicle to be cleaned.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Takida, in view of Ray, in view of Azaiz, in further view of Meng et al. (US 20180162301 A1) and herein after will be referred to as Meng.

Regarding claim 5, Shin, as modified, teaches the method of claim 4.
Shin, as modified, does not explicitly teach wherein the positioning is performed based on LoRa® and/or WiFi® positioning technology, however, Examiner submits that LoRa® and/or WiFi® are both well-known and common positioning technologies in the art, and it would have been obvious to a person of ordinary skill in the art to use these well-known positioning technologies, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “performing positioning based on LoRa® and/or WiFi® positioning technology”.
Even so, Meng teaches wherein the positioning is performed based on LoRa® and/or WiFi® positioning technology ([0033] In some embodiments, a positioning technology may be used in tracking module 240 to track the location of vehicle 200. For example, the positioning technology may include a global positioning system (GPS), a global navigation satellite system (GLONASS), a compass navigation system (COMPASS), a Galileo positioning system, a quasi-zenith satellite system (QZSS), a wireless fidelity (WiFi) positioning technology, or the like, or any combination thereof. One or more of the above positioning technologies may be used interchangeably in the present disclosure. In some embodiments, tracking module 240 may include a GPS module, a GLONASS module, a WiFi positioning module, or the like, or any combination thereof).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Takida, in view of Ray, in further view of Perez Barrera (US 20190009908 A1), in further view of Russell (US 20210001982 A1) and herein after will be referred to as Perez and Russell.

Regarding claim 9, Shin, as modified, teaches the method of claim 1.
While Shin also teaches flying according to a third path ([0009] car wash may be performed again when a dirty state value calculated from the state information of the portion to be washed is a dirty state reference value or more, and therefore car wash may be performed precisely and cleanly; Examiner Note: Shin discloses above that the vehicle washing procedure may be performed more than once), Shin, as modified, does not explicitly teach wherein the cleaning further comprises: a drying process after the washing process, wherein the drying process comprises: flying according to a third path; and drying the vehicle using at least one rotor of the at least one unmanned aerial vehicle while flying according to the third path.  
However, Perez discloses wherein the cleaning further comprises: a drying process after the washing process ([0059] FIG. 14 is a process flow diagram illustrating an exemplary process 1400 for the UAV 34 to wash the external sensor 32 of the vehicle 30; Fig. 14 after spraying water and detergent step 1410, blow heated air step 1410)
A vehicle drying operation after a car wash is common knowledge, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the flight path taught by modified Shin to incorporate the teachings of Perez to include a drying process after the washing process, wherein the drying process comprises: flying according to a third path; and drying the vehicle while flying according to the third path, because doing so dries the vehicle and removes any liquid residue from the cleaning operation. 
Shin, in view of Perez does not explicitly disclose that the drying of the vehicle is done using at least one rotor of the at least one unmanned aerial vehicle.
However, Russell discloses drying of the vehicle is done using at least one rotor of the at least one unmanned aerial vehicle ([0040] For example, where the UAV 100 has rotors (for example in the case of a rotocopter), the rotors may serve to cool the portion of the vehicle 200 that is being cleaned).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Shin to incorporate the teachings of Russell to include drying of the vehicle is done using at least one rotor of the at least one unmanned aerial vehicle, because doing so “may provide more effective cleaning” (Russell [0040]).

Claim 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Takida, in view of Ray, in further view of Russell.

Regarding claim 10, Shin, as modified, teaches the method of claim 1.
Shin, as modified, does not explicitly teach further comprising: after the cleaning: sending a report to a user to indicate completion of the cleaning, wherein the report includes: one or more pictures/videos that captured after the cleaning; or one or more pictures/videos that captured before and after the cleaning.  
However, Examiner submits that an operation to notify a user indicating completion of the cleaning is conventional in a vehicle washing procedure, and one of ordinary skill in the art would be motivated to do so to allow the user to know when a vehicle cleaning procedure is finished.
Even so, Russell discloses a vehicle wash procedure where after the cleaning: sends a report to a user to indicate completion of the cleaning, wherein the report includes: one or more pictures/videos that captured after the cleaning; or one or more pictures/videos that captured before and after the cleaning ([0092] The UAV 100 may be configured to provide status update report data. Such data may be provided to an entity associated with the vehicle 200 and/or an entity associated with the UAV 100. Providing such data to the entity associated with the vehicle 200 can enable the entity to see that cleaning is underway and may enable the entity to determine when the vehicle 200 will be cleaned, so that the entity can plan accordingly; [0047] The captured image data may be transmitted to an entity other than the UAV 100. Examples of such entities include, but are not limited to, an entity associated with the vehicle 200 (for example an owner of the vehicle 200), an entity associated with the UAV 100 (for example an owner of the UAV 100) etc; [0048] The image data may be captured before the UAV 100 has started cleaning the vehicle 200, while the UAV 100 is cleaning the vehicle 200, and/or after the UAV 100 has cleaned the vehicle 200.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Shin to incorporate the teachings of Russell to include further comprising: after the cleaning: sending a report to a user to indicate completion of the cleaning, wherein the report includes: one or more pictures/videos that captured after the cleaning; or one or more pictures/videos that captured before and after the cleaning, because doing so allows the user to know when a vehicle cleaning procedure is finished.

Regarding claim 11, Shin, as modified, teaches the method of claim 1.
Shin, as modified, does not explicitly teach further comprising: sending status of the at least one unmanned aerial vehicle and/or a progress of providing the cleaning service to a user.  
However, Russell discloses further comprising: sending status of the at least one unmanned aerial vehicle and/or a progress of providing the cleaning service to a user ([0092] The UAV 100 may be configured to provide status update report data. Such data may be provided to an entity associated with the vehicle 200 and/or an entity associated with the UAV 100. Providing such data to the entity associated with the vehicle 200 can enable the entity to see that cleaning is underway and may enable the entity to determine when the vehicle 200 will be cleaned, so that the entity can plan accordingly; [0047] The captured image data may be transmitted to an entity other than the UAV 100. Examples of such entities include, but are not limited to, an entity associated with the vehicle 200 (for example an owner of the vehicle 200), an entity associated with the UAV 100 (for example an owner of the UAV 100) etc.; [0048] The image data may be captured before the UAV 100 has started cleaning the vehicle 200, while the UAV 100 is cleaning the vehicle 200, and/or after the UAV 100 has cleaned the vehicle 200.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Shin to incorporate Russell to include further comprising: sending status of the at least one unmanned aerial vehicle and/or a progress of providing the cleaning service to a user, to allow the user to know the progress of the cleaning and know when a vehicle cleaning procedure is finished.

Regarding claim 12, Shin, as modified, teaches the method of claim 1.
Shin, as modified, does not explicitly teach further comprising: receiving a command from a user and starting to provide the cleaning service after receiving the command.  
However, Russell teaches further comprising: receiving a command from a user and starting to provide the cleaning service after receiving the command ([0016] The UAV 100 may be configured to clean the vehicle 200 in response to a trigger event. Another example of such a trigger event is a request from an entity associated with the vehicle 200, an entity associated with the UAV, or another entity. For example, an owner of the vehicle 200 may summon the UAV 100 to clean the vehicle 200).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Shin to incorporate Russell to include further comprising: receiving a command from a user and starting to provide the cleaning service after receiving the command, because doing so, improves scheduling cleanings for the vehicle, by providing an option to the user to directly command the UAV to clean the vehicle at any time the user desires.

Regarding claim 20, Shin, as modified, teaches a non-transitory computer readable medium having instructions stored thereon that, when executed by one or more processors, causes the one or more processors to perform the method of claim 1 (Shin Fig. 2a and 2b controller and modules; Russell [0035] The controller 125 may be arranged to execute computer-readable instructions comprised in a computer program and, thus, to cause the techniques described herein to be performed. The computer-readable instructions may be stored in one or more memories 130 of the UAV 100).

Claim 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Takida, in view of Ray, in view of Russell, in view of Chittenden, JR et al. (US 20140100692 A1), and herein after will be referred to as Chittenden.

Regarding claim 13, Shin teaches a method implemented by at least one unmanned aerial vehicle for providing a cleaning service for a vehicle, wherein the cleaning comprises: flying according to a first path ([0002] a drone-type smart car wash robot which may detect dirty state information and shape information of a vehicle while flying around the vehicle in an unmanned manner, and then allow intelligent and automatic car wash to be performed while flying according to a flight path…); 
and washing the vehicle using a washing module while flying according to the first path based on 3D shape data of the vehicle ([0002] and a car wash operation control signal which are calculated in a customized manner in response to the dirty state information and the shape information, so that the car wash may be often simply and easily performed while constraints of time and place for car wash are minimized, and it may be ensured that only dirty areas of a reference value or more are washed, thereby reducing car wash costs and increasing car wash efficiency; [0007] and automatically perform car wash according to the car wash operation control signal calculated in the customized manner; [0011] Here, the vehicle scanning module may include a three-dimensional (3D) scanner that performs 3D scanning on the vehicle to be washed and transmits vehicle scan information to the controller).  
Shin does not explicitly teach: starting to clean the vehicle when a preset condition is satisfied.
However, Russell teaches starting to clean the vehicle when a preset condition is satisfied ([0016] The UAV 100 may be configured to clean the vehicle 200 in response to a trigger event. An example of such a trigger event is a predetermined time, for example time or day and/or day of week.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the cleaning service taught by Shin to incorporate the teachings of  Russell to include starting to clean the vehicle when a preset condition is satisfied, because doing so improves scheduling cleanings for the vehicle, by providing an option to the user to directly command the UAV to clean the vehicle at any time the user desires.
Shin in view of Russell does not explicitly teach wherein the cleaning comprises: receiving a reservation for a cleaning service from the vehicle or another; confirming the reservation.
However, Chittenden discloses receiving a reservation for a cleaning service from the vehicle or another; confirming the reservation ([0040] The end user can also reserve a car wash, which can provide the end user with a reservation and/or timeslot to utilize an automated car wash. Confirmation of the reservation can include a printed ticket from the pump and/or electronic message (e.g., text message) that includes information to activate and/or authorize the automated car wash).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the commands received from the user as taught by Shin in view of Russell to, by incorporating the teachings of Chittenden, include receiving a reservation for a cleaning service from the vehicle or another; and confirming the reservation, because doing so “grants exclusive access to the end user for a period of time” (Chittenden [0040]).
Shin does not explicitly teach: before the cleaning: identifying a region of a door and/or window based on 3D shape data of the vehicle, and checking whether the door and/or window of the vehicle is closed using a distance sensor disposed on the unmanned aerial vehicle.
However, Takida teaches a robot that, before the cleaning, identifying a region of a door and/or window based on 3D shape data of the vehicle, and checking whether the door and/or window of the vehicle is closed using a 0013] The state of the outside of the vehicle 7 is analyzed based on the vehicle image data to determine whether a window or a sun roof provided to a roof is open; [0012] The vehicle image data is analyzed as three dimensional data using the silhouette method by the main control device of the automatic vehicle washing apparatus 102; [0050] camera 150, 153, 157, and 159)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Shin to incorporate the teachings of Takida to include before the cleaning: identifying a region of a door and/or window based on 3D shape data of the vehicle, and checking whether the door and/or window of the vehicle is closed, because doing so prevents water from entering the vehicle during cleaning. 
Shin, in view of Takida does not explicitly teach that the sensor checking whether the door and/or window of the vehicle is closed is a distance sensor. 
However, the usage of distance sensors and their function to check distance values of any object including doors and windows, and determining based on at least distance if the object is closed or open are well known in the art, and it would have been prima facie obvious to substitute one known element, in this case, the sensor in Takida that checks whether the door and/or window of the vehicle is closed, for the other, in this case, a distance sensor that checks whether the door and/or window of the vehicle is closed. The simple substitution of one type of sensor for another sensor would still cause the predictable result of checking whether the door and/or window of the vehicle is closed.
As supporting evidence, Ray discloses a distance sensor (an ultrasonic distance sensor HC-SR04) that checks whether a door and/or window is closed (see also linked Ray video introduction – shows an ultrasonic sensor facing the door several inches away and from time 2:35-2:52 Ray discloses that if the distance reading is high that means the door is open, and if the distance reading is small that means the door is closed; see also Ray Figures cited above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Takida’s sensor checking whether the door and/or window of the vehicle is closed to substitute Ray’s distance sensor checking whether the door and/or window is closed because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of Ray’s distance sensor for Takida’s sensor would have had the predictable result of still checking whether the door and/or window of the vehicle is closed.

Regarding claim 18, Shin teaches a system for providing a cleaning service for a vehicle, comprising: a control device configured to: receive a reservation for the cleaning service from a user; and if the reservation is confirmed, assign at least one unmanned aerial vehicle to provide the cleaning service; and the at least one unmanned aerial vehicle assigned to provide the cleaning service is configured to: fly according to a first path ([0002] a drone-type smart car wash robot which may detect dirty state information and shape information of a vehicle while flying around the vehicle in an unmanned manner, and then allow intelligent and automatic car wash to be performed while flying according to a flight path…); 
and wash the vehicle using a washing module while flying according to the first path based on 3D shape data of the vehicle ([0002] and a car wash operation control signal which are calculated in a customized manner in response to the dirty state information and the shape information, so that the car wash may be often simply and easily performed while constraints of time and place for car wash are minimized, and it may be ensured that only dirty areas of a reference value or more are washed, thereby reducing car wash costs and increasing car wash efficiency; [0007] and automatically perform car wash according to the car wash operation control signal calculated in the customized manner; [0011] Here, the vehicle scanning module may include a three-dimensional (3D) scanner that performs 3D scanning on the vehicle to be washed and transmits vehicle scan information to the controller).  
Shin does not explicitly teach: comprising: a control device configured to: receive a reservation for the cleaning service from a user; and if the reservation is confirmed, assign at least one unmanned aerial vehicle to provide the cleaning service.
However, Russell teaches: comprising: a control device configured to: receive a reservation for the cleaning service; and assign at least one unmanned aerial vehicle to provide the cleaning service ([0035] In this example, the UAV 100 comprises a controller 125. The controller 125 may be embodied in hardware and/or software. The controller 125 may comprise a processor, microprocessor etc. The controller 125 may be arranged to execute computer-readable instructions comprised in a computer program and, thus, to cause the techniques described herein to be performed; [0016] The UAV 100 may be configured to clean the vehicle 200 in response to a trigger event. An example of such a trigger event is a predetermined time, for example time or day and/or day of week. For example, the UAV 100 may be configured to clean the vehicle 200 at 10:00 every Saturday. As such, a schedule may be set up for cleaning the vehicle 200; Examiner understands that the aerial vehicle is reserved to clean vehicle 200 every Saturday).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Shin to incorporate Russell to include comprising: a control device configured to: receive a reservation for the cleaning service; and assign at least one unmanned aerial vehicle to provide the cleaning service, because doing so improves scheduling cleanings for the vehicle, by providing an option to the user to directly command the UAV to clean the vehicle at any time the user desires.
Shin, in view of Russell, does not explicitly disclose that the reservation is from a user, and if the reservation is confirmed.
However, Chittenden discloses receiving a reservation for a cleaning service from a user; and confirming the reservation ([0040] The end user can also reserve a car wash, which can provide the end user with a reservation and/or timeslot to utilize an automated car wash. Confirmation of the reservation can include a printed ticket from the pump and/or electronic message (e.g., text message) that includes information to activate and/or authorize the automated car wash).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the commands received from the user as taught by Shin in view of Russell to, by incorporating the teachings of Chittenden, include receiving a reservation for a cleaning service from the user; and confirming the reservation, because doing so “grants exclusive access to the end user for a period of time” (Chittenden [0040]) and ensures that the user is satisfied with the selection.
Shin does not explicitly teach: identify a region of a door and/or window based on 3D shape data of the vehicle, and check whether the door and/or window of the vehicle is closed using a distance sensor disposed on the unmanned aerial vehicle.
However, Takida teaches a robot that, before the cleaning, identifies a region of a door and/or window based on 3D shape data of the vehicle, and checks whether the door and/or window of the vehicle is closed using a 0013] The state of the outside of the vehicle 7 is analyzed based on the vehicle image data to determine whether a window or a sun roof provided to a roof is open; [0012] The vehicle image data is analyzed as three dimensional data using the silhouette method by the main control device of the automatic vehicle washing apparatus 102; [0050] camera 150, 153, 157, and 159)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Shin to incorporate the teachings of Takida to include identifying a region of a door and/or window based on 3D shape data of the vehicle, and checking whether the door and/or window of the vehicle is closed, because doing so prevents water from entering the vehicle during cleaning. 
Shin, in view of Takida does not explicitly teach that the sensor checking whether the door and/or window of the vehicle is closed is a distance sensor. 
However, the usage of distance sensors and their function to check distance values of any object including doors and windows, and determining based on at least distance if the object is closed or open are well known in the art, and it would have been prima facie obvious to substitute one known element, in this case, the sensor in Takida that checks whether the door and/or window of the vehicle is closed, for the other, in this case, a distance sensor that checks whether the door and/or window of the vehicle is closed. The simple substitution of one type of sensor for another sensor would still cause the predictable result of checking whether the door and/or window of the vehicle is closed.
As supporting evidence, Ray discloses a distance sensor (an ultrasonic distance sensor HC-SR04) that checks whether a door and/or window is closed (see also linked Ray video introduction – shows an ultrasonic sensor facing the door several inches away and from time 2:35-2:52 Ray discloses that if the distance reading is high that means the door is open, and if the distance reading is small that means the door is closed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Takida’s sensor checking whether the door and/or window of the vehicle is closed to substitute Ray’s distance sensor checking whether the door and/or window is closed because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of Ray’s distance sensor for Takida’s sensor would have had the predictable result of still checking whether the door and/or window of the vehicle is closed.

Regarding claim 19, Shin, as modified, teaches the system of claim 18.
Shin also teaches: wherein the first path: is further calculated by the at least one unmanned aerial vehicle based on the 3D shape data, wherein the 3D shape data is sent by the control device to the at least one unmanned aerial vehicle; or is further received by the at least one unmanned aerial vehicle from the control device that calculates the first path based on the 3D shape data and sends the first path to the at least one unmanned aerial vehicle ([0046] The flight path calculation algorithm 42 is an algorithm that calculates a flight path for performing car wash of the aircraft module 10 corresponding to the shape information and dirty state information of the vehicle to be washed. The flight path for performing car wash may be calculated by applying the shape of the vehicle to be washed, a position of the dirty portion, and a dirty state degree value to a path generation algorithm, and as the path generation algorithm, a neural network algorithm, a genetic algorithm, a fuzzy algorithm, and the like may be applied.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Takida, in view of Ray, in further view of Alduaiji, and in further view of Russell.

Regarding claim 15, Shin, as modified, teaches the unmanned aerial vehicle of claim 14.
Shin, as modified, does not explicitly teach further comprising: at least one of: an identifying module configured to identify the vehicle based on the 3D shape data; a checking and notifying module configured to send a notification to a user if the door and/or the window is not closed.
However, Takida teaches a robot comprising: at least one of: an identifying module configured to identify the vehicle; a checking and notifying module configured to send a notification to a user if the door and/or the window is not closed ([0013] The state of the outside of the vehicle 7 is analyzed based on the vehicle image data to determine whether a window or a sun roof provided to a roof is open. When it is determined that the window or the sun roof is open, it is informed by voice through a speaker provided to the vehicle washing station that the window should be closed and it is confirmed that the vehicle is in a state in which the cleaning process may be performed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Shin to incorporate the teachings of Takida such that the unmanned aerial vehicle comprises: at least one of: an identifying module configured to identify the vehicle based on the 3D shape data; a checking and notifying module configured to send a notification to a user if the door and/or the window is not closed, because doing so prevents water from entering the vehicle during cleaning.
While Shin also teaches flying according to a second path ([0009] car wash may be performed again when a dirty state value calculated from the state information of the portion to be washed is a dirty state reference value or more, and therefore car wash may be performed precisely and cleanly; Examiner Note: Shin discloses above that the vehicle washing procedure may be performed more than once), Shin, as modified, does not explicitly teach a pre-washing module removably attached to the main body and configured to remove an object on the vehicle that needs to be removed before washing while the aircraft module is flying according to a second path.
However, Alduaiji teaches a pre-washing module removably attached to the main body and configured to remove an object on the vehicle that needs to be removed before washing (Fig. 36 removes leaves and other debris, starts using vacuum. In this step, the drone uses a camera and lights at night or when there is unclear vision to detect objects; [0029-0030] extension modules - Each of extension modules 12 may be configured to perform one or more tasks. For example, an extension module can be configured as a cleaning module used to clean a vehicle or perform some other cleaning service).
A vehicle pre-wash procedure before a vehicle wash is common knowledge, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the flight path taught by modified Shin to incorporate the teachings of Alduaiji to include a pre-washing module removably attached to the main body and configured to remove an object on the vehicle that needs to be removed before washing while the aircraft module is flying according to a second path, because doing so improves cleaning as removing any debris before a car wash helps keep potential scratches and abrasions to a minimum. 
While Shin also teaches flying according to a third path ([0009] car wash may be performed again when a dirty state value calculated from the state information of the portion to be washed is a dirty state reference value or more, and therefore car wash may be performed precisely and cleanly; Examiner Note: Shin discloses above that the vehicle washing procedure may be performed more than once), Shin, as modified, does not explicitly teach: a rotor configured to dry the vehicle while the aircraft module is flying according to a third path.
However, Russell discloses a rotor configured to dry the vehicle while the aircraft module is flying ([0040] For example, where the UAV 100 has rotors (for example in the case of a rotocopter), the rotors may serve to cool the portion of the vehicle 200 that is being cleaned).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Shin to incorporate the teachings of Russell to include a rotor configured to dry the vehicle while the aircraft module is flying according to a third path, because doing so dries the vehicle and removes any liquid residue from the cleaning operation.
While Shin also teaches flying according to a fourth path ([0009] car wash may be performed again when a dirty state value calculated from the state information of the portion to be washed is a dirty state reference value or more, and therefore car wash may be performed precisely and cleanly; Examiner Note: Shin discloses above that the vehicle washing procedure may be performed more than once), Shin, as modified, does not explicitly teach a waxing module removably attached to the main body and configured to wax the vehicle while the aircraft module is flying according to a fourth path.
However, Russell also teaches a waxing module removably attached to the main body and configured to wax the vehicle while the aircraft module is flying ([0019] Waterless carwash liquid may be a high-lubricity liquid that uses chemicals to clean the vehicle 200. Waterless carwash liquid may also be used to wax the vehicle 200).
Conducting a vehicle wax finish after a vehicle wash is common knowledge, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the flight path taught by modified Shin to incorporate the teachings of Russell to include a waxing module removably attached to the main body and configured to wax the vehicle while the aircraft module is flying according to a fourth path, because doing so improves cleaning as waxing a vehicle provides protection against scratches and improves the appearance of the vehicle.
Shin, as modified, does not explicitly teach: a reporting module configured to send a report to the user to indicate completion of the cleaning service.  
However, Russell discloses a reporting module configured to send a report to the user to indicate completion of the cleaning service ([0092] The UAV 100 may be configured to provide status update report data. Such data may be provided to an entity associated with the vehicle 200 and/or an entity associated with the UAV 100. Providing such data to the entity associated with the vehicle 200 can enable the entity to see that cleaning is underway and may enable the entity to determine when the vehicle 200 will be cleaned, so that the entity can plan accordingly; [0047] The captured image data may be transmitted to an entity other than the UAV 100. Examples of such entities include, but are not limited to, an entity associated with the vehicle 200 (for example an owner of the vehicle 200), an entity associated with the UAV 100 (for example an owner of the UAV 100) etc; [0048] The image data may be captured before the UAV 100 has started cleaning the vehicle 200, while the UAV 100 is cleaning the vehicle 200, and/or after the UAV 100 has cleaned the vehicle 200.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Shin to incorporate the teachings of Russell to include further comprising: after the cleaning: sending a report to a user to indicate completion of the cleaning, because doing so allows the user to know when a vehicle cleaning procedure is finished.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Takida, in view of Ray, in further view of Azaiz, and in further view of Viel (US 20180118337 A1) and herein after will be referred to as Viel.

Regarding claim 17, Shin, as modified, teaches the unmanned aerial vehicle of claim 14.
Shin does not explicitly teach further comprising: two or more distance sensors attached onto a bottom of the unmanned aerial vehicle with a pre-determined distance there between, wherein the two or more distance sensors are configured to enable the unmanned aerial vehicle to keep a specific attitude by sensing the distance between each of the sensors and the vehicle.  
However, Azaiz teaches further comprising: two or more distance sensors attached onto a bottom of the unmanned aerial vehicle, wherein the two or more distance sensors are configured to enable the unmanned aerial vehicle to keep a specific attitude by sensing the distance between each of the sensors and an object ([0078] By means of the sensor system, the flying body senses its environment in order to align the flying body or the attached cleaning apparatus with respect to the surface of the object to be cleaned. ([0079] For doing so, the cleaning apparatus is equipped with two distance sensors such as ultrasonic sensors. These measure the distance from the flying body and its cleaning apparatus to an object, and they are oriented towards the ground; [0028] The alignment and/or positioning of the flying body is also of importance when the effectors are not to act on the surface of an object in an unintended manner… it makes sense after overflying the solar panels or mirror following or during the cleaning process to maintain a large distance from the panels in order not to kick up the surrounding dust and thus dirty the surface once again)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Shin to incorporate Azaiz to include further comprising: two or more distance sensors attached onto a bottom of the unmanned aerial vehicle, wherein the two or more distance sensors are configured to enable the unmanned aerial vehicle to keep a specific attitude by sensing the distance between each of the sensors and an object, because doing so aligns the flying body or the attached cleaning apparatus with respect to the surface of the vehicle to be cleaned.
Shin, in view of Azaiz does not explicitly teach that the two or more distance sensors have a pre-determined distance there between, however, it would have been obvious to one of ordinary skill in the art and common sense for the two or more distance sensors to have a pre-determined distance there between to allow the unmanned aerial vehicle to receive more than one sensor viewpoint.
Even so, Viel teaches a cleaning drone with two or more distance sensors attached onto the bottom of the unmanned aerial vehicle having a pre-determined distance there between (Fig. 7 ultrasound detectors 8 on left and right side of drone; [0171] In order to manage the distance from the drone to its immediate environment, the drone may be provided with distance detectors. These sensors may be ultrasound detectors (8 and 8 a), the number, position and orientation of which make it possible to manage these distances for any volume located below the drone (1) up to within the plane delimited here by its rotors, or even above. In the example of the figure, each of the feet of the drone possesses a pair of ultrasound distance detectors and the center axis of the latter is inclined downward by several degrees in order to complete the field of the distance detector (8 a) that is located below a bar of fans (7), which will be described in detail below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180174078 A1: Barakat discloses a vehicle wash procedure where after the cleaning: sends a report to a user to indicate completion of the cleaning, wherein the report includes: one or more pictures/videos that captured after the cleaning; or one or more pictures/videos that captured before and after the cleaning ([0044] In another embodiment, the app will display an estimated time to completion notification that is sent to the customer according to his/her vehicle and wash types and alerts the customer as to when the service will be completed. [0058] At module 550, the service provider provides a completion notification, and may include a photo of the vehicle to show that the services have been provided)
US 20170305547 A1: Tamkin, SR. discloses a surface washing drone with a modular cleaning head unit
US 20170158329 A1: Liu et al. discloses a UAV that cleans a wall body
US 9963230 B2: Borman et al. discloses an aerial drone cleaning device to clean a target surface
US20210086348A1: Mozhar discloses a delta robot that cleans the surfaces of vehicles

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661